DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the Applicant's communication filed 19 May 2021.  In view of this communication, claims 1-12 and 14-20 are now pending in the application.
Response to Arguments
The Applicant’s arguments, filed 19 May 2021, have been fully considered and are persuasive.
The Applicant’s arguments state that the prior art does not disclose the airflow vanes, located within the air scoop, as recited in the amended claims.  The amended limitations requires a plurality of vanes within the scoop to be spaced apart in the circumferential direction and include first portions extending radially and second portions extending axially beyond the fan blades and continuously from the first portions.  Since this arrangement has not been found in the prior art, the previous grounds of rejection have been withdrawn.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a), which papers have been placed of record in the file. 
Disclosure
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Allowable Subject Matter
Claim(s) 1-12 and 14-20 is/are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, and all claims dependent thereon, the prior art does not disclose, inter alia, an electric motor assembly comprising: 
a motor housing in which the stator and rotor are at least partly housed, with the motor housing presenting an exterior motor surface; 
a radial fan mounted on the rotatable shaft exteriorly of the motor housing and rotatable with the shaft to direct airflow in a radially outward direction; and 
an air scoop extending radially outwardly relative to the radial fan and axially to receive radial airflow from the radial fan and turn the airflow axially to flow along the exterior motor surface, 
said air scoop including circumferentially spaced apart axially extending airflow vanes to guide the airflow as the airflow is turned axially to flow along an axial flow direction, 
said radial fan including a plurality of fan blades that extend radially outwardly relative to the rotational axis, with the fan blades extending along an axial blade dimension, 
each of said airflow vanes including a first portion aligned axially with at least part of the axial blade dimension and a second portion extending continuously from the first portion and axially beyond the fan blades in the axial flow direction.
The prior art does not disclose the airflow vanes, located within the air scoop, spaced apart in the circumferential direction and including first portions extending radially and second portions extending axially beyond the fan blades and continuously from the first portions.  Since this arrangement has not been found in the prior art, the previous grounds of rejection have been withdrawn and the application is now in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Andrews whose telephone number is (571)270-7554.  The examiner can normally be reached on Monday-Thursday, 8:30am-3:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached at 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Andrews/
Primary Examiner, Art Unit 2834